DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, and amendments, filed 2/23/2022, with respect to 35 USC 112(a) rejections have been fully considered and are persuasive.  The 35 USC 112(a) rejections of the claims has been withdrawn. 
Applicant’s arguments, and amendments, filed 2/23/2022, with respect to the rejection of the claims under 35 US 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Isolauri, et al (PGPub 2006/0018890).

Claim Objections
Claim 23 is objected to because of the following informalities:  Enterococcus faecium is repeated in the Markush group.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7, 9, 10, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Isolauri, et al (PGPUb 2006/0018890). Isolauri teaches methods of preventing or treating respiratory infections by administering a member of the Lactobacillus or Bifidobacterium genus. See paragraph [0024] and [0025]. Isolauri notes that these bacterial genera would be expected to be found in the gut of a healthy individual. See paragraph [0017]. However, since Isolauri does not explicitly state that these were sourced from the gut of a healthy individual, there is no manner of reasonably ascertaining this information. As such, since it is clear that these species can be found in a healthy gut, and these species are known to treat respiratory infections, it would be reasonable to suggest that if these species were not isolated from the gut, there would be a reasonable expectation that any member of the same species, regardless of the location of isolation, would behave as an obvious and predictable variant as one isolated from the gut of a healthy individual.
With respect to claim 5, Isolauri teaches methods of treating a respiratory disease by administering members of the Bifidobacillus and Lactobacillus genera. Isolauri specifically teaches Bifidobacterium thermophilum. See paragraph [0024].
With respect to claim 7, Isolauri teaches an overlapping dosing regimen. See paragraph [0058].
With respect to claims 9 and 10, Isolauri teaches the treatment of respiratory infections, wherein respiratory infections would necessarily present with clinical signs of respiratory infection. Since Isolauri teaches treatment, the cited method must have provided for the same improvements in clinical signs.
With respect to claim 22, Isolauri teaches physical forms of the composition that can be obviously used in the same manners claimed. See paragraph [0061].


Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651